Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating urinalysis testing procedures after he admittedly failed to provide a urine sample within three hours of having been directed to do so. Substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the misbehavior report and petitioner’s admission of guilt (see Matter of Infante v Johnson, 258 AD2d 799). Petitioner contends, nonetheless, that he was wrongly found guilty of the charged misconduct because his inability to produce a urine sample within the required time period was involuntary, having been caused by Indocin, a prescription anti-inflammatory medication which can cause fluid retention. This contention was, however, controverted by petitioner’s hearing testimony wherein he conceded that this medication does not actually prevent him from urinating and that he had, in fact, urinated several times on the day in question. In the alternative, petitioner contends that shy bladder syndrome contributed to his inability to produce a urine specimen. He submitted no evidence, however, to support the assertion that he suffers from this condition rendering it a question of credibility that was resolved by the Hearing Officer (see Matter of *817Cunningham v Goord, 274 AD2d 814). The remaining contentions raised by petitioner have been examined and found to be without merit.
Cardona, P.J., Mercure, Crew III, Carpinello and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.